On Application for Rehearing.
White, J.
In this case it is urged that the construction placed by us on the will of the deceased is an addition to its terms, and, therefore, practically making a will. The meaning we have given to the words “to go to,” in the opinion by us expressed, is exactly that hitherto long since attached by this court to similar words in Succession of Ducloslange, 4 R. 410; and Roy vs. Latrolas, 5 A. 553. Even if we thought the views expressed in these cases latitudinarian, we would hesitate long before overthrowing the settled jurisprudence giving an interpretation to certain words when used in a last will.
Rehearing refused.